NO. 12-20-00018-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

 JAMES AARON WEAVER,                                         §        APPEAL FROM THE 349TH
 APPELLANT

 V.                                                          §        JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                    §        ANDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         James Aaron Weaver, acting pro se, filed a notice of appeal from an order denying his
motion seeking relief from court appointed attorney’s fees and costs pursuant to Articles 1.051,
26.04, and 26.05 of the code of criminal procedure, the Fourteenth Amendment to the United States
Constitution, and Article II, Section 1 of the Texas Constitution.1 The trial court denied the motion
on December 10, 2019 and Appellant filed his notice of appeal on January 21, 2020. 2
         On January 22, the Clerk of this Court notified Appellant that the notice of appeal does not
show the jurisdiction of this Court. Specifically, there is no final judgment or appealable order
contained therewith or the order being appealed is not an appealable order. The notice further
informed Appellant that the appeal would be dismissed unless the notice of appeal was amended
on or before February 21 to show this Court’s jurisdiction. In response, Appellant states that under



         1
          See TEX CODE CRIM. PROC. ANN. arts. 1.051 (West Supp. 2019) (right to representation by counsel), 26.04
(procedures for appointing counsel), 26.05 (compensation of counsel appointed to defend); see also U.S. CONST.
amend. XIV (due process); TEX. CONST. art. II, § 1 (division of powers).
         2
           Appellant’s notice of appeal was untimely, having been filed more than thirty days after the order’s entry,
and he did not file a motion with the trial court that would extend the deadline or file a motion for extension with this
Court; nor may an extension be implied. See TEX. R. APP. P. 26.2(a)(1); see also TEX. R. APP. P. 26.3; Lair v. State,
321 S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d).
Texas Rule of Appellate Procedure 27.2, the order denying his motion for relief is a final judgment
and he asks this Court to review his appeal in the interest of justice. 3
         In criminal cases, an appellate court has jurisdiction only from a final judgment of
conviction or where expressly granted by law. See Abbott v. State, 271 S.W.3d 694, 696–97 (Tex.
Crim. App. 2008) (standard for determining jurisdiction is not whether appeal is precluded by law
but whether appeal is authorized by law); see also Young v. State, No. 12-06-00189-CR, 2006 WL
1699585, at *1 (Tex. App.—Tyler June 21, 2006, no pet.) (mem. op. not designation for
publication); McIntosh v. State, 110 S.W.3d 51, 52 (Tex. App.–Waco 2002, no pet.). We have
not located any rule or statutory or constitutional provision that would authorize Appellant’s appeal
from the trial court’s denial of his motion for relief from attorney’s fees and costs. 4 See Creag v.
State, No. 12-17-00270-CR, 2017 WL 4322122, at *1 (Tex. App.—Tyler Sept. 29, 2017, no pet.)
(mem. op., not designated for publication) (order denying motion to correct bill of costs not
appealable order); see also Reece v. State, No. 06–16–00050–CR, 2016 WL 9175799, at *1 (Tex.
App.–Texarkana May 27, 2016, no pet.) (mem. op., not designated for publication) (order denying
motion for removal of court costs not appealable order); Kalluvilayil v. State, No. 05-15-01140-
CR, 2015 WL 6671915, at *1 (Tex. App.—Dallas Nov. 2, 2015, pet. ref’d) (mem. op., not
designated for publication) (order denying motion to waive fine and court costs not a judgment of
conviction or otherwise appealable order).              We decline Appellant’s invitation to exercise
jurisdiction in the interest of justice. See Ex parte Caldwell, 383 S.W.2d 587, 589 (Tex. Crim.
App. 1964) (“Jurisdiction of a court must be legally invoked, and when not legally invoked, the
power of the court to act is as absent as if it did not exist”); see also Diaz v. State, No. 02-17-0003-
CR, 2018 WL 359958, at *2 (Tex. App.—Fort Worth Jan. 11, 2018, no pet.) (mem. op., not
designated for publication) (if jurisdiction not legally invoked, appellate court has no power to
dispose of purported appeal in any manner other than dismissal for want of jurisdiction).
         Because the order appealed from is not an appealable order over which this Court may
exercise appellate jurisdiction, we dismiss Appellant’s appeal for want of jurisdiction. See TEX.
R. APP. P. 43.2(f).

         3
           See TEX. R. APP. P. 27.1(b) (in criminal cases, prematurely filed notice of appeal is effective and deemed
filed on same day, but after, sentence is imposed or suspended in open court, or appealable order is signed by trial
court).
         4
           See Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App. 2011) (attorney’s fees are akin to court
costs and same rules applies to both).


                                                         2
Opinion delivered February 28, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 28, 2020


                                         NO. 12-20-00018-CR


                                    JAMES AARON WEAVER,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 349th District Court
                     of Anderson County, Texas (Tr.Ct.No. 349CR-16-32695)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.